Order, so far as appealed from, granting plaintiffs’ motion to strike out the first, second, third, fourth and fifth defenses contained in the amended answer of defendants-appellants, on the ground of insufficiency, affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Glennon, JJ.; O’Malley, J., dissents as to the first and third defenses in the amended answer of said defendants and votes to reverse the order appealed from in so far as the same strikes out said defenses, and to deny the motion to strike out said defenses.